Case 4:18-mc-03504 Document 3 Filed on 12/14/18 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 14, 2018
                                                               David J. Bradley, Clerk
Case 4:18-mc-03504 Document 3 Filed on 12/14/18 in TXSD Page 2 of 3
Case 4:18-mc-03504 Document 3 Filed on 12/14/18 in TXSD Page 3 of 3
